Exhibit 99.1 Vishay Announces Completion of Separation of Vishay Precision Group MALVERN, PA – July 7, 2010 – Vishay Intertechnology, Inc. (“Vishay”) (NYSE: VSH) announced today the completion of the spin-off of Vishay Precision Group, Inc. (“VPG”) from Vishay. Vishay is a pure-play discrete electronic components company and will focus on strengthening its position as a global technology leader in discrete semiconductors and passive components. VPG is a leading designer, manufacturer and marketer of resistive foil technology products such as resistive sensors, weighing modules, and control systems for a wide variety of applications. VPG will begin trading today on the New York Stock Exchange under the ticker VPG. Under the terms of the spin-off, which was completed yesterday, July 6, 2010, Vishay common stockholders of record as of 5:00 p.m. on June 25, 2010, the record date for the distribution, received 1 share of VPG common stock for every 14 shares of Vishay common stock they held, and Vishay Class B common stockholders of record as of 5:00 p.m. on June 25, 2010 received 1 share of VPG Class B common stock for every 14 shares of Vishay Class B common stock they held. “Today is the culmination of many months of hard work necessary to accomplish the launch of VPG and begin a new chapter for Vishay,” said Dr. Felix Zandman, Executive Chairman of the Board and Chief Technical and Business Development Officer, and Dr. Gerald Paul, President and Chief Executive Officer of Vishay. “We believe that the separation of these companies is a natural evolution, which will enable each company to more effectively execute strategies and allocate resources and that will create value for stockholders of both companies.” About Vishay Intertechnology Vishay Intertechnology, Inc., a Fortune 1,000 Company listed on the NYSE (VSH), is one of the world's largest manufacturers of discrete semiconductors (diodes, MOSFETs, and infrared optoelectronics) and passive electronic components (resistors, inductors, and capacitors). These components are used in virtually all types of electronic devices and equipment, in the industrial, computing, automotive, consumer, telecommunications, military, aerospace, power supplies, and medical markets.
